Citation Nr: 1435156	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO. 

The Virtual VA claims file has been reviewed.  Documents located in the Veterans Benefits Management System are either duplicative of those in the Veteran's paper and Virtual VA claims files or irrelevant to the issue before the Board.  

The Veteran testified at a hearing held at the RO before the  undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript is of record.  

In March 2014, the Board remanded the case for additional development.  The requested VA examination was provided in May 2014, and an additional Supplemental Statement of the Case (SSOC) was issued in June 2014.  

This action was sufficient to satisfy the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter.  

2.  The Veteran is not shown to have a chronic psychiatric disorder due to an event or incident of his period of active service.  



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in October 2008, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claim.  

The Veteran was afforded a VA examination responsive to the claim of service connection of an innocently acquired psychiatric disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

An opinion was provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examination is inadequate to decide the claim being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the March 2013 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claim and statements and concludes that there is no outstanding evidence with respect to the Veteran's claim of service connection for an innocently acquired psychiatric disorder.  Certainly, the Veteran is the best informant to describe the nature and extent of his disorder.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board notes that the Veteran had active service during a period of war.   To the extent that he reports that he was in combat, the Board accepts his report.  However, he did not report that he had psychiatric manifestations during service.  To that limited extent, section 1154 is not applicable.

 A careful review of the Veteran's service treatment records shows that he did not manifest complaints or findings referable to a psychiatric disorder during service.  His August 1967 separation examination report noted that a psychiatric evaluation was normal.  

The submitted private treatment records from Dr. P indicate that the Veteran was treated for anxiety, stress/anxiety, and insomnia.  

The Veteran was afforded a VA examination in May 2014.  Following a complete psychosocial history and mental status examination, the examiner concluded that the Veteran did not meet the DSM-IV criteria for any psychiatric disorder.  According to the report, the Veteran's anxiety and other psychological symptoms were related to situational issues, and were temporary reactions to life.

Based on this record, the Board finds that the Veteran's claim of service connection of an innocently acquired psychiatric disorder must be denied.  

The Board finds that the weight of the evidence reflects that the Veteran does not have a psychiatric disability that had its clinical onset during service.  While the recent treatment records show symptoms of anxiety and insomnia, there is no probative evidence linking these manifestations to an innocently acquired psychiatric disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to report that he has anxiety and such statements are confirmed by the record.  In addition, he is competent to report when his symptoms of anxiety were first identified.  However, his symptoms do not meet the criteria for a diagnosis of any psychiatric disorder.  

Here, the most probative evidence establishes that the Veteran's anxiety and other psychological symptoms are situational and temporary reactions to life, and not due to a chronic psychiatric disorder.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay statements asserting that the Veteran has an innocently acquired psychiatric disorder related to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the May 2014 VA examination report.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   The VA examiner found that the Veteran does not meet the DSM-IV criteria for any psychiatric disorder.   

To the extent that the records from Dr. P show assessments of and treatment for stress/anxiety and chronic anxiety, these assessments do not appear to have been based on any particular diagnostic criteria other than the Veteran's report of symptoms.  See Black v. Brown, 5 Vet. App. 177 (1993); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Moreover, the Board notes that Dr. P did not associate the Veteran's report of symptoms with any event or incident of the Veteran's military service.  

To the contrary, the May 2014 VA examiner did not link the Veteran's symptoms to service or to a psychiatric diagnosis.  

Furthermore, it is important to note that there is simply no indication of any related problems during service.   The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which demonstrates a remote post-service onset, more closely correlated with the Veteran's increasing personal problems.  

The May 2014 VA examination report explained the reasons for the VA examiner's conclusion based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

As the preponderance of the evidence establishes that the Veteran does not have chronic psychiatric disorder, the current disability element of the claim is not met in this case.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a claimed innocently acquired psychiatric disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


